 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   CARL ALEXANDER BRICO,

 9                               Plaintiff,                 CASE NO. 2:19-cv-01855-BAT

10           v.                                             ORDER GRANTING STIPULATED
                                                            PROTECTIVE ORDER
11   WALGREENS, SINGLE SOURCE
     SECURITY LLC, TOTAL PUBLIC
12   SAFETY INC., KING COUNTY; PAUL
     SCHWENN, DAVID HOAG; DOES 1-21,
13
                                 Defendants.
14
            Pursuant to the parties’ Stipulation (Dkt. 23), the Court approves the following protective
15
     order and ORDERS:
16
            1.      Documents designated by any party, including plaintiff, Walgreens and/or Single
17
     Source Security, LLC, to contain confidential and/or proprietary information produced pursuant
18
     to FRCP 26, shall be considered “confidential” and shall be so designated by stamping or
19
     otherwise applying thereto the designation “CONFIDENTIAL” when production copies are
20
     served, in which case the designated document or portion thereof and the information contained
21
     therein will be treated in accordance with the terms of this order.
22
            2.      If any of the information identified as confidential has already been produced in
23
     discovery in this action, from this time forward the information will now be considered as


     ORDER GRANTING STIPULATED
     PROTECTIVE ORDER - 1
 1   “confidential” and treated in accordance with the provisions of this Protective Order.

 2          3.      The designating party must designate for protection only those parts of material,

 3   documents, items, or oral or written communications that qualify as confidential. If it comes to

 4   the designating witness’s attention that information or items that it designated for protection do

 5   not qualify for protection, the designating witness must promptly notify the parties that it is

 6   withdrawing the mistaken designation.

 7          4.      Any party may challenge a designation of confidentiality at any time. Unless a

 8   prompt challenge to a party’s confidentiality designation is necessary to avoid foreseeable,

 9   substantial unfairness, unnecessary economic burdens, or a significant disruption or delay of the

10   litigation, a party does not waive its right to challenge a confidentiality designation by electing

11   not to mount a challenge promptly after the original designation is disclosed. The parties shall

12   first confer in good faith as to any dispute prior to making a motion to repeal such a designation.

13   The court may award fees and costs if it is determined that the designation of a document as

14   “confidential” or challenge thereof was not made in good faith.

15          5.      Any motion regarding confidential designations or for a protective order must

16   include a certification, in the motion or in a declaration or affidavit, that the movant has engaged

17   in a good faith meet and confer conference with other affected parties in an effort to resolve the

18   dispute without court action. The certification must list the date, manner, and participants to the

19   conference. A good faith effort to confer requires a face-to-face meeting or a telephone

20   conference.

21          6.      The protections conferred by this order cover not only confidential material so

22   designated but also (1) any information copied or extracted from confidential material; (2) all

23   copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,



     ORDER GRANTING STIPULATED
     PROTECTIVE ORDER - 2
 1   conversations, or presentations by the parties or their counsel that might reveal confidential

 2   material.

 3           7.      All confidential information produced or exchanged pursuant to this Protective

 4   Order shall be used solely for the purpose of preparation and trial of this litigation and for no

 5   other purpose and shall not be disclosed to any person outside the confines of this litigation. If

 6   the confidential information is disclosed to third parties including but not limited to expert

 7   witnesses, said third parties shall be given a copy of this protective order and agree to abide by

 8   its terms.

 9           8.      Unless otherwise ordered by the Court or permitted in writing by the designating

10   party, a receiving party may disclose any confidential material only to:

11                   (a)        the receiving party’s counsel of record in this action, as well as employees

12           of counsel to whom it is reasonably necessary to disclose the information for this

13           litigation;

14                   (b)        the officers, directors, and employees (including in house counsel) of the

15           receiving party, or its insurer(s), to whom disclosure is reasonably necessary for this

16           litigation, unless the parties agree that a particular document or material produced is for

17           Attorney’s Eyes Only and is so designated;

18                   (c)        experts and consultants to whom disclosure is reasonably necessary for

19           this litigation;

20                   (d)        the court, court personnel, and court reporters and their staff; and

21                   (e)        during their depositions, witnesses in the action to whom disclosure is

22           reasonably necessary, unless otherwise agreed by the designating party or non-party or

23           ordered by the court.



     ORDER GRANTING STIPULATED
     PROTECTIVE ORDER - 3
 1          9.      All documents of any nature (including, but not limited to, affidavits, motions,

 2   etc.) which are filed with the Court for any purpose and which contain the confidential

 3   information shall be filed in accordance with the Court’s process for filing under seal.

 4          10.     The original and all copies of any future deposition transcript which contains

 5   information or exhibits that qualify as confidential pursuant to this Protective Order, at the

 6   request of any attorney for a party or witness, will initially be fully subject to the relevant

 7   provisions of this order, and the reporter shall be instructed to separate the confidential portions

 8   from the remainder of the transcripts and be marked as confidential. Any attorney for a party or

 9   witness claiming confidentiality thereafter shall have ten (10) days after receipt of the transcript

10   to designate any additional portions of the testimony which are deemed by him or her to include

11   confidential information. The reporter shall promptly conform the original copy and counsel

12   shall conform their copies in accordance with counsel’s designation. After the expiration of such

13   ten (10) days, all portions not so designated shall be free from the provisions of this order.

14          11.     Nothing herein shall prohibit a party, or its counsel, from disclosing a document,

15   which is confidential information, to the person the document identifies as an author or addressee

16   of such document.

17          12.     The inadvertent or unintentional disclosure of the confidential information,

18   regardless of whether the information was so designated at the time of disclosure, shall not be

19   deemed a waiver in whole or in part of Walgreens and/or Single Source Security, LLC’s claim(s)

20   of confidentiality, either as to the specific information disclosed or as to any other information

21   relating to the same or related subject matter. Such inadvertent or unintentional disclosure may

22   be rectified by notifying in writing the counsel for Walgreens and/or Single Source Security,

23   LLC and counsel of record for all parties and to whom the information was disclosed that the



     ORDER GRANTING STIPULATED
     PROTECTIVE ORDER - 4
 1   information was confidential. Such notification shall constitute a designation of the information

 2   as confidential information.

 3          13.     If the confidential information is disclosed to any person other than in the manner

 4   authorized by this order, the party responsible for the disclosure must immediately inform the

 5   producing party of all pertinent facts relating to such disclosure and shall make every effort to

 6   prevent disclosure by each unauthorized person who received such information.

 7          14.     The intentional disclosure of the confidential information outside the confines of

 8   this litigation may subject the party disclosing this information to appropriate sanctions,

 9   including but not limited to, attorney fees and costs incurred in the enforcement of this order, as

10   determined by the Court.

11          15.     This order shall not apply to information which at or prior to disclosure thereof in

12   this action is or was public knowledge, or which, after disclosure thereof, becomes public

13   knowledge as a result of publication by the producing party or an independent source.

14          16.     On final determination of this litigation, each party or other person subject to the

15   terms hereof shall, at the request of the Walgreens and/or Single Source Security, LLC, return all

16   materials and documents constituting the confidential information and shall destroy all copies,

17   summaries and abstracts thereof, and all other materials, memoranda or documents embodying

18   data concerning said confidential information, provided that data protected by attorney-client

19   privilege or work product immunity need not be deleted even if they contain otherwise

20   confidential information, and provided that each attorney may retain an archival copy of any and

21   all material containing confidential information produced to the attorney or to the attorney’s

22   client, experts or other agents. Any confidential information retained as “attorney-client

23   privilege,” “work product” or “archival” data shall be subject to all provisions in this Protective



     ORDER GRANTING STIPULATED
     PROTECTIVE ORDER - 5
 1   Order, including, but not limited to, using the information only within the confines of this

 2   litigation. In the alternative, the party in possession of said confidential information can represent

 3   that all such information has been destroyed or will be destroyed in accordance with the

 4   company’s document retention policies.

 5          17.     Where a party to this agreement is required by law to disclose confidential

 6   information outside the confines of the litigation, the party may do so; but, prior to any such

 7   disclosure, the party must: (a) inform Walgreens and/or Single Source Security, LLC in writing

 8   of the impending disclosure and legal basis therefore; and (b) obtain protection for any such

 9   information disclosed that is commensurate with the protections provided herein. The parties

10   may not disclose plaintiff’s medical information without his written permission, unless ordered

11   by a court to do so.

12          18.     Subject to further modification of this protective order by the parties, confidential

13   information may be offered in evidence at trial or at any court hearing in this action, in a manner

14   to be determined by the court during pre-trial proceedings.

15          DATED this 11th day of March, 2020.

16

17                                                         A
                                                           BRIAN A. TSUCHIDA
18                                                         Chief United States Magistrate Judge

19

20

21

22

23



     ORDER GRANTING STIPULATED
     PROTECTIVE ORDER - 6
